DETAILED ACTION
                                                Response to Amendment
-	The reply filed on 06/13/22, has been entered. Claims 21, 23, 25-29, 31, 35-36, and 38 are amended. Claims 1-20, 24 and 34 are cancelled. Claims 41-82 are added. Claims 21-23, 25-33, and 35-82 pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks. 
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.
- 	The rejection of claims under 35 U.S.C. § 103 is withdrawn in view of applicant's amendments.
-	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed on 06/13/2022. The Terminal Disclaimer have been acknowledged and accepted by the office on 06/13/2022.  

                                    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wayne H. Bradley on 06/28/2022.
The application has been amended as follows:
	PLEASE AMEND THE CLAIMS AS FOLLOWS:

64. (Currently Amended)   A method for networking, comprising:
writing a header checksum seed value in a header checksum field, wherein the header checksum seed value is generated such that a header checksum calculated according to the header checksum seed value is equal to zero; and 
transmitting the header block and the data block,
wherein an additional special frame is used when a number of data blocks to be transmitted is greater than a second pre-determined threshold.

                                         Allowable Subject Matter 
1.	Claims 21-23, 25-33, and 35-82 are allowed. The following is an Examiner's statement of reasons for allowance: 		 
In view of the foregoing amendments and remarks, applicants submit that claims 21-23, 25-33, and 35-82 are allowed.  
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112